FIFTH AMENDMENT TO THE

OUTSIDE DIRECTORS STOCK BASED COMPENSATION PLAN

 

This Fifth Amendment to the Outside Directors Stock Based Compensation Plan
(“Amendment”) is adopted by Black Hills Corporation (“Company”) effective the
1st day of January, 2008.

 

1.

RECITALS.

This document is the Fifth Amendment to the Outside Directors Stock Based
Compensation Plan which was adopted by the Company effective the 1st day of
January, 2008 (“Plan”). Under Section 10 of the Plan, the Company reserved the
right to amend, modify, or discontinue the Plan provided only that any
modification is not to reduce accrued and unpaid benefits. The amendment
hereunder does not reduce any accrued or unpaid benefits.

 

2.

AMENDMENTS TO SECTION 4; PROVISION OF ADDITIONAL ANNUAL BENEFITS.

 

Section 4f of the Plan is amended and restated as follows:

 

f.

For the purposes of this section, the term "Quarter Period" shall mean June 1
through August 31, September 1 through November 30, December 1 through February
28 or 29 and March 1 through May 31. For the Quarter Period December 1, 2007
through February 29, 2008, each Participant shall be entitled to a quarterly
addition to their Account in the amount of the number of Company common stock
equivalents determined by dividing the sum of $11,333.33 by the market price of
the Company common stock on February 29, 2008. For the Quarter Period beginning
March 1, 2008, and for the remainder of the Plan year, and for each Plan year
thereafter, each Participant shall be entitled to a quarterly addition to their
Account in the amount of the number of Company common stock equivalents
determined by dividing the sum of $12,500.00 by the market price of the Company
common stock on the last day of the Quarter Period for each Quarter Period of
the Plan year that the Participant is eligible for benefits. If a



Participant is not a Director for the entire Quarter Period, then the
Participant’s addition for the quarter should be prorated for the number of days
that the Participant served as Director.

 

 

3.

NO OTHER CHANGES.

Other than specifically set forth herein, all terms, conditions and provisions
of the Plan shall remain the same.

 

Dated this 11th day of December, 2007.

 

BLACK HILLS CORPORATION

 

 

 

 

By /s/ David R. Emery  

Its Chairman, President and CEO

 

ATTEST:

 

/s/ Roxann R. Basham

Secretary

 

(CORPORATE SEAL)

 

 

 